 Case 1:20-cv-00450-JDL Document 24 Filed 05/18/21 Page 1 of 2                        PageID #: 64




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


RICHARD A. LARSEN, III,                        )
                                               )
       Plaintiff,                              )
                                               )
                       v.                      ) 1:20-cv-00450-JDL
                                               )
STATE OF MAINE, et al.,                        )
                                               )
       Defendants.                             )

       ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                      MAGISTRATE JUDGE

       Plaintiff Richard A. Larsen, III brings this action against the State of Maine

and three individual Defendants, alleging violations of his civil rights related to

multiple state court proceedings (ECF Nos. 5, 15). United States Magistrate Judge

John C. Nivison conducted a preliminary review of Larsen’s Amended Complaint, and

filed his Recommended Decision with the Court on April 13, 2021 (ECF No. 19),

pursuant to 28 U.S.C.A. §§ 1915(e)(2), 636(b)(1)(B) (West 2021) and Fed. R. Civ. P.

72(b). Larsen filed an objection on April 26, 2021 (ECF No. 22). 1

       I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.


 1  The Court also received two letters from Larsen on April 13 and April 15, 2021, both of which are
dated or postmarked April 12, 2021 (ECF Nos. 20, 21). These letters do not contain any legal or factual
arguments relevant to the issues addressed by the Magistrate Judge, and to the extent that these
filings constitute objections to the Magistrate Judge’s Recommended Decision, they are overruled.
 Case 1:20-cv-00450-JDL Document 24 Filed 05/18/21 Page 2 of 2   PageID #: 65




     It is therefore ORDERED that the Recommended Decision (ECF No. 19) of

the Magistrate Judge is hereby ACCEPTED and Larsen’s Amended Complaint (ECF

Nos. 5, 15) is DISMISSED.



     SO ORDERED.

     Dated this 18th day of May, 2021.


                                                /s/ JON D. LEVY
                                           CHIEF U.S. DISTRICT JUDGE




                                     2
